Citation Nr: 0201782	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  91-38 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1975.  

The current appeal arose from an August 1990 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  At that time, the 10 
percent rating for hyperthyroidism was confirmed and 
continued.  The veteran appealed.  

As noted in the Board's most recent remand in March 1998, the 
RO has continued to rate the veteran's service-connected 
disability under the criteria for hyperthyroidism in the face 
of competent medical evidence indicating that hypothyroidism 
is now the appropriate characterization for the veteran's 
thyroid disability.  In that remand decision, the Board noted 
that it found the selected rating scheme inappropriate for 
the veteran's disability in view of the diagnosis and 
symptomatology, "which should be coordinated to accurately 
assess the impairment of function."  

The remand development included a request for a 
contemporaneous examination and proper rating of the 
veteran's thyroid disability using the appropriate rating 
criteria, as based on the clinical findings made at the 
examination.  The Board's current review of the claims file 
reflects that the requested examination showed that the 
veteran's thyroid disability was again diagnosed as 
hypothyroidism.  It is also noted, however, that the RO 
continued to rate this disability pursuant to the rating code 
pertaining to hyperthyroidism.  (See the May 2001 
Supplemental Statement of the Case (SSOC).   

In view of the favorable determination below, the Board finds 
that no prejudice results to the veteran by the Board's 
consideration using the proper rating code Diagnostic Code 
(DC) for hypothyroidism (DC 7903).  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

The issue addressed in this decision will be listed as on the 
title page of this decision as that description of the 
veteran's claim more aptly represents that issue currently on 
appeal.  In other words, the veteran's service-connected 
disability is listed as hypothyroidism, not hyperthyroidism.  


FINDINGS OF FACT

Hypothyroidism is manifested by complaints of fatigability 
and evidence of mental sluggishness.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.119,  
Diagnostic Code (DC) 7903 (1996); 38 C.F.R. §§ 4.7, 4.119, DC  
7903 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that service connection has 
been in effect for a thyroid disorder since rating decision 
in March 1976.  At that time, a 10 percent rating was granted 
for hyperthyroidism.  This rating was confirmed and continued 
in 1983 and again in 1990.  The August 1990 rating decision, 
from which this appeal ensued, shows the RO based its 
determination primarily on clinical findings made upon VA 
examination in July 1990.  At that time, it was noted that 
the veteran was taking Synthroid for his condition.  The 
examiner noted that the veteran's physician was apparently 
having trouble regulating the amount of this medication that 
he should take as the amount was changed almost every time he 
went to the doctor.  Examination of the thyroid area was 
completely normal.  There was some slight protrusion of the 
eyes.  The final diagnosis was status post hyperthyroidism, 
now apparently hypothyroid, receiving Synthroid.  




Subsequently dated VA outpatient treatment records through 
1992 reflect that the veteran's thyroid disability continued 
to be treated with medication.  Thus, the RO, in a September 
1992 rating decision, continued to rate the veteran's 
disability at 10 percent.  

In remand decisions in August 1994, January 1997, and March 
1998, the Board attempted to obtain, in part, more 
contemporaneous clinical findings.  Requested examinations 
were conducted in March 1995, June 1997, and, most recently, 
in May 1998.  Hypothyroidism, was the final diagnosis at the 
time of each of these examinations.  Specific and pertinent 
findings made at these examinations include that the 
veteran's mental assessment in 1995 was of a rather 
phlegmatic individual.  He had memory defects.  He had 
elevated T4 and T3 readings.  It was noted, however, that he 
was in remission of active disease.  He was described as 
essentially stable.  The diagnoses included hypothyroidism 
resulting from treatment for hyperthyroidism with radio-
active iodine.  

At the time of the 1997 thyroid examination, the examiner 
noted that he did not feel that the veteran was 
unintelligent, but, he did opine that he was not particularly 
alert.  There was mild to moderate muscle weakness.  Although 
the examiner saw no signs of loss of weight, the veteran 
reported that he had lost a little in the recent past.  His 
T3 and T4 readings continued to be elevated.  Clinical 
findings on mental status examination which were associated 
with the veteran's hypothyroidism included symptoms of 
anxiety and nervousness.  The examiner also noted mild 
depression, but he felt that this was secondary to 
situational problems rather than the veteran's thyroid 
disability.  

At the time of the 1998 thyroid examination, the veteran 
claimed that his energy level continued to be one of 
fatigability.  He weighed 211 pounds.  He was slow in 
answering questions.  He continued on his medication.  Heart 
examination was normal.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

During the pendency of the appeal, the rating criteria for 
the endocrine system were revised in June 1996.  However, as 
the schedular ratings applicable to hypothyroidism (DC 7903) 
did not change as a result of these revisions, the Board 
finds that no prejudice will result to the veteran by way of 
appellate review of the claim at this time.  See Bernard, 
supra; see also VAOPGCPREC 16-92 (July 24, 1992).  




As noted earlier, the RO has repeatedly rated the veteran's 
hypothyroidism under DC 7900 regarding hyperthyroidism.  The 
Board will now consider DC 7903 for hypothyroidism.  Under DC 
7903 (both old and new regulations), a 10 percent evaluation 
may be assigned with symptoms of fatigability or when 
continuous medication is required for control.  With 
fatigability, constipation, and mental sluggishness, a 30 
percent evaluation is warranted.  A 60 percent rating may be 
assigned with muscular weakness, mental disturbance, and 
weight gain.  Finally, a 100 percent evaluation may be 
warranted with cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  38 C.F.R. § 4.119, DC 
7903 (1996), (2001).

Under DC 7900, a 10 percent evaluation is warranted for 
hyperthyroidism manifested by tachycardia, which may be 
intermittent, and tremor, or; when continuous medication is 
required for control.  With symptoms of tachycardia, tremor, 
and increased pulse pressure or blood pressure, a 30 percent 
evaluation may be assigned for hyperthyroidism.  A 60 percent 
evaluation would be warranted for hyperthyroidism manifested 
by emotional instability, tachycardia, fatigability, and 
increased pulse pressure or blood pressure.  Finally, a 100 
percent evaluation may be assigned with thyroid enlargement, 
tachycardia (more than 100 beats per minute), eye 
involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  38 C.F.R. § 4.119, DC 7900 
(1996), (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  The duty to notify has been satisfied as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  The RO, through its issuance of 
correspondence to the veteran dated on March 6, 2001, gave 
the veteran notice of the information and evidence necessary 
to substantiate his claim pursuant to VCAA of 2000; 
38 U.S.C.A. §§ 5102, 5103,  5103A, 5107 (West Supp. 2001).  

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

As the Board noted earlier, this case has been remanded to 
the RO on several previous occasions for further development, 
and most recently for provisions of the criteria for rating 
the veteran's service-connected thyroid gland disability.  
While the RO has continued to construe the veteran's thyroid 
gland disability as hyperthyroidism instead of the currently 
diagnosed hypothyroidism, the Board notes that there is no 
prejudice to the veteran in the Board's consideration of his 
claim.  The Board has, in fact, provided the pertinent 
criteria, and has even granted the veteran's appeal.  The 
veteran and his representative have had several opportunities 
to argue for an increased evaluation for the service-
connected thyroid gland disability.  No benefit will flow to 
the veteran with another remand of his case to the RO for 
provision of more pertinent criteria.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


A Rating in Excess of 10 Percent for Hypothyroidism

As the veteran's thyroid disorder has clearly been 
characterized in recent years as hypothyroidism and not 
hyperthyroidism, the Board will rate the veteran's disability 
pursuant to DC 7903 (hypothyroidism) and not DC 7900 
(hyperthyroidism).  



The veteran reports fatigability and it is clear that he is 
on continuous medication for his thyroid disorder.  Thus, it 
is evident that he meets the criteria (old or new) pursuant 
to the appropriate DC (7903) for a 10 percent rating.  The 
current question, however, is whether he meets the criteria 
for a rating excess of that.  For a 30 percent rating, he 
must show fatigability, constipation, and mental 
sluggishness.  For a 60 percent rating, he must show muscular 
weakness, mental disturbance, and weight gain.  

The Board is compelled to grant the veteran an increased 
rating of 30 percent, even though constipation is not 
indicated.  This grant is based on clinical findings of 
mental sluggishness and fatigability which are significant 
and clearly evident.  

The current clinical manifestations of hypothyroidism more 
closely approximate the diagnostic criteria for the next 
higher evaluation of 30.  38 C.F.R. § 4.7 (2001).  As the 
veteran does not exhibit significant muscle weakness, mental 
disturbance or evidence of weight gain, a rating in excess of 
30 percent is not indicated.  


ORDER

Entitlement to an increased evaluation of 30 percent for 
hypothyroidism is granted, subject to the governing criteria 
applicable to the payment of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

